DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. The Applicant has argued that the claim amendments and arguments presented in the Response filed 07/06/2021 have placed the claims in condition for allowance.  Specifically, the Applicant has argued that Table 1 of the instant specification and Examples 1-6 and Comparative Examples 1-9 demonstrate unexpectedly superior results and that the claims should therefore be allowed.  The Examiner respectfully disagrees.  Specifically, Table 1 has demonstrated that photoreceptors wherein the conductive substrate comprises an anodic oxide film with an admittance value of 25 µS to 60 µS gives improvements in pressure resistance and light resistance over photoreceptors with admittance values outside of said range.  However, as demonstrated in the prior Office Action, photoreceptors with admittance values are known in the art.  The Applicant has argued that it is the combination of elements recited in pending claim 1, including the high mobility electron transport compound and the use of an anodic oxide film in combination with the recited range of admittance values that unexpectedly give rise to the improvements, but the Applicant has not established this.  For example, the Applicant has not presented comparative data wherein the recited admittance values are present but an anodic oxide film is not, or comparative data wherein the admittance values are present but the electron mobility is .
The Applicant’s claim amendments have overcome the previously presented 35 USC 112, second paragraph, rejections but have also raised new issues regarding indefiniteness as set forth below.  As such, the prior 35 USC 112 issues are overcome, but new rejections are presented below in response to the new amendments.  For all of these reasons, the Applicant’s arguments are not found to be persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Applicant has amended pending claim 4 to recite “An electrophotographic device having pressure resistance and suppressed occurrence of a leak phenomenon.”  However, it is unclear what the scope of “pressure resistance” is and what constitutes a “suppressed occurrence” of a leak phenomenon.  For example, any object has some measure of pressure resistance and it is unclear what magnitude of pressure resistance is intended to be claimed.  Similarly, it is unclear what the scope of a “suppressed occurrence” of a leak phenomenon is entailed in the claimed invention.  As such, the claims are deemed indefinite.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-126102 in view of US Patent 6,037,089 to Yahagi et al. and further in view of US Patent 5,316,536 to Aiura et al.
1, a charging device 2, an exposure device 3, a developing device 4, a transfer device 5, a cleaning device 6, and a fixing device (¶ [0072]; Fig. 1).  The charging device can be a non-contact corona charging device, such as a corotron or a scorotron, or a contact type charging device for charging a charging member to which a voltage is applied by contacting the surface of a photoconductor (¶ [0073]).  Examples of the contact charging device used in the present invention include a charging roller (¶ [0073]).  The charging device can apply a DC voltage, which as seen in the Examples is applied by a negative charging device (¶ [0078]).   As depicted in Figure 1, the charging device appears to be in the vicinity of the photosensitive member.  The toner has the same polarity as the surface charge applied by the charging device (i.e., negative; ¶ [0079]).  The transfer device 5 applies a transfer voltage with a polarity opposite to the charging potential of the toner T, and transfers the toner image formed on the electrophotographic photoreceptor 1 onto a recording paper P, such as through the use of a transfer roller (see Fig. 1; ¶ [0076]; see pending claim 7).  When the photosensitive member charging voltage is negative, the transfer voltage would be positive.
The negatively chargeable electrophotographic photoreceptor is a laminate of a conductive support that may have an anodic oxide coating, an underlayer, a charge generation layer, and a charge transport layer (¶¶ [0017] - [0019]).  Useful supports include aluminum and aluminum alloys (¶¶ [0018], [0019]). The undercoat layer is located between the conductive support and a photosensitive layer to be described later in order to improve adhesiveness and blocking property (¶ [0020]).  The charge -7 cm2/V/sec).  The amount of the hole transporting material is 5 to 120 parts by mass per 100 parts of the binder resin (¶ [0041]).  The amount of the electron transporting bisdicarboximide-based compound is 1 to 80 parts by mass based on 100 parts by mass of the binder resin (¶ [0061]).  The ratio of the hole transport compound (1) to the electron transport compound (2) is from 1:1 to 80:1 (¶ [0063]; see pending claim 9).
The JP document does not disclose an anodic oxide film as the underlayer, but the supporting Yahagi document teaches the use of an undercoat layer comprising a resin-based material or an anodized film are well known in the art (col. 1, l. 17-45).  In Yahagi's invention the photoreceptor is a negatively charging laminate photoreceptor comprising a photosensitive layer 5 laminated on top of an undercoating layer 2 laminated on an electroconductive substrate 1. In the photosensitive layer 5, a charge transport layer 4 is laminated on a charge generation layer 3 so as to form functionally separated layers (col. 4, l. 36-42). The undercoat layer is an anodized film having an admittance value (Y20) of 70 or less with a uniform smooth surface (col. 2, l. 53-59).  The admittance value relates to the sealing state of the anodized layer (col. 2, l. 1-17).  Lower admittance values give improved sealing and less contamination by undesired species, such as oxides and ions (col. 2, l. 1-17).  Exemplified admittance values are 20 values of 42 to 60 in Embodiment 1(1), Y20 values of 45 to 54 in Embodiment 1(2), Y20 values of 53 or 58 in Embodiment 2(1), and Y20 values of 54 to 60 in Embodiment 2(2).  Uniform films are obtained with a thickness of 7 µm (Embodiment 2; see pending claim 10).
Aiura confirms the benefits of obtaining a uniform anodized layer on the surface of an aluminum or aluminum alloy support for an electrophotographic photoreceptor.  Without a regular anodized layer charge leakage is caused, which results in image defects (col. 2, l. 16-33).  However, Aiura cautions to maintain a thickness of less than 8 µm to prevent cracks in the anodized layer.
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to use the undercoat layer of Yahagi in the JP document's photoreceptor because the JP document teaches the inclusion of an undercoat layer and the supporting Yahagi document discloses an undercoat layer for negatively charging laminate photoreceptors that has improved uniformity of layer formation and even density in print quality by optimization of the admittance value of the anodic layer to a numeric Y20 value below 70.  As noted in Yahagi, improved uniformity and reduces black spots and fog (col. 2, l. 1-17).  Thus the artisan would expect improvements in image quality using the underlayer of Yahagi in the photoreceptor of the JP document.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/15/2021